IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JERRY MCAFFEE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4907

FLORIDA DEPARTMENT OF
CORRECTIONS and FLORIDA
COMMISSION ON OFFENDER
REVIEW,

     Respondents.
___________________________/

Opinion filed March 15, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Jerry McAffee, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Barbara Debelius, Assistant Attorney
General, Tallahassee; Rana Wallace, General Counsel, Commission on Offender
Review, Tallahassee, for Respondents.




PER CURIAM.

      The petition for writ of mandamus is denied on the authority of Munn v. Florida

Parole Commission, 807 So. 2d 733 (Fla. 1st DCA 2002).

ROBERTS, C.J., WINOKUR and M.K. THOMAS, JJ., CONCUR.